Smith, J.
(concurring specially): I am unable to agreewith what the majority opinion says about the consideration this court should give the argument of the drainage district as to the constitutionality of G. S. 1935, 68-418. This stand has no effect on the final outcome of the action, since we all agree that the county is not liable. I think it is important, however, that this court should not say that it will not consider an argument directed at the constitutionality of a statute which purports to relieve one municipality of liability and places that liability on another. Such a question is of grave public importance and I doubt if this court ever would be justified in closing its ears to arguments on it. There are cases, of course, where a cause has gone to final judgment, and in the interest of expediting the business of the country the question may not be opened for further litigation. Such was not the case here, however. Suppose that on the presentation of the present appeal this court should have been convinced that the statute was unconstitutional. Does anyone doubt that the court would have so held regardless of the holding in the former case? If the foregoing be answered in the affirmative, then certainly the arguments on the question should be noted, else how would this court reach a conclusion as to the constitutionality of the statute. The question arises as to why the action was not dismissed as to the county when it was sent back to'the district court. The answer is that as far as this record discloses no one asked that it be dismissed on that ground. The question of the constitutionality of the statute is argued in the briefs of the county in this court now. Regardless of what was said in the previous opinion, the question is here and should receive consideration. This statute only transfers the obligation to another municipality of the state. No new terms or conditions are involved. The rule is laid down in 12 C. J. 1003, as follows:
“Municipal corporations, such as counties, cities, and towns, being mere creatures and agents of the state, stand in their governmental or public character in no contract relations with the state, and so are not within the' provision that renders laws impairing the obligation of contracts unconstitutional.”
*772Also note—
“And as incidental to territorial change, the legislature may direct the manner in which debts or liabilities of the municipalities affected shall be met and by whom, as to it seems equitable.” (12 C. J. 1007.)